Pee Cubiam,
Apart from the questions involved in the first, second and third assignments, a majority of the judges who heard this case are of opinion that no reversible error appears in the record; but as to the question raised by the request for binding instructions and the motion for judgment for defendant non*310obstante veredicto, and as to the question, whether, in view of the instructions given in the general charge, there was reversible error in not unqualified^ affirming the defendant’s fourth point, the judges are equally divided in opinion. Therefore the judgment is affirmed.